DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2016/043503 filed 07/22/2016, which claims benefit of 62/196,239 filed 07/23/2015.
Election/Restrictions
Applicant’s election without traverse of group I (claims 74-100) in the reply filed on 10/13/2020 is acknowledged.
For the species election requirement: 
Applicant further elects: 
Group A: option (b): AT rich segment is a homopolymeric segment comprising at least 10 T residues (claims 74, 81-82, 87-88, 96, 98-100);
Group B: option (f): molarity ranging from about 80% to about 150% of the molarity of total NTPs (claim 79).
Claims 80, 83-86 and 101-106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.

Status of the claims
Claims 74-106 are pending. Claims 74-79, 81-82 and 87-100 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 74-79, 81-82, 87-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 74 recites the limitation “NTPs in an AT/GC ratio of 8 or higher ", which is a limitation that lacks clarity as well as clarity of scope because it is not clear what the limitation specifically requires.
First, it is not clear whether the limitation “AT/GC ratio” encompasses a delimitation of AT/GC ratio that also includes measurements where at least one member nucleotide triphosphate is present such as A/G ratio, A/C ratio, T/G ratio, T/C ratio, A/GC ratio, or T/GC ratio; for example an amount of GTP and ATP are present while no amount of TTP and CTP are present yielding (A/G ratio).
Further, any number of interpretations can be applied to the limitation “NTPs in an AT/GC ratio of" as follows. 
In one instance, the limitation may be construed as requiring only the presence of an amount of all (4) deoxyribonucleotide triphosphates (dATP, dTTP, dGTP and dCTP) so as to obtain a AT/GC ratio by dividing the sum of ([dATP] and [dTTP]) and the sum of ([dGTP] and [dCTP]).
 In a second instance, the limitation may be construed as requiring only the presence of an amount of all (4) ribonucleotide triphosphates (rATP, rTTP, rGTP and rCTP) so as to obtain a AT/GC ratio by dividing the sum of ([rATP] and [rTTP]) and (sum of [rGTP] and [rCTP]).
In a third instance, the limitation may be construed as requiring only the presence of an amount of all (8) deoxyribonucleotide triphosphates and ribonucleotide triphosphates (dATP, rATP, dTTP, rTTP, dGTP, dGTP, rGTP and dCTP, rCTP) so as to obtain a AT/GC ratio by dividing the sum of ([rATP] and [dATP] and [rTTP] and [dTTP]) and the sum of ([rGTP] and [dGTP] and [dCTP] and [rCTP]).
In a fourth instance, the limitation may be construed as requiring the presence of any amount of (8) deoxyribonucleotide triphosphates and ribonucleotide triphosphates (dATP, rATP, dTTp, rTTP, dGTP, dGTP, rGTP and dCTP, rCTP) so as to obtain a AT/GC ratio by dividing the sum of ([rATP] and [dATP] and [rTTP] and [dTTP]) and  the sum ([rGTP] and [dGTP] and [dCTP] and [rCTP]).
Claims 73-79, 81-82 and 87-100 are also rejected as they depend from claim 74.
Claims 77-78 which depends from claim 74, recite broad range limitations while claim 74 recites a narrower range limitation (“NTPs in an AT/GC" in claim 74: implicating the presence of dATP and/or dTTP  and the presence of dGTP and/or dCTP in the instant aqueous solution of claim 74). 
Specifically, claim 77 recites the limitations "an NTP complementary to cytidine” (which is not limited to guanosine but rather encompass other nucleotides or analog(s) that base pairs with cytidine e.g. inosine) and “an NTP complementary to guanosine” (which is not limited to cytosine but encompass other nucleotides or analog that base pairs with guanosine e.g. inosine). 
Specifically, claim 78 recites the limitations "an NTP complementary to adenosine" (which is not limited to thymidine but encompass other nucleotides e.g. uracil or inosine) and “an NTP complementary to thymidine” (which is not limited to adenosine but encompass other nucleotides or analog(s) that are base-pairing to e.g. inosine).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Exparte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Exparte Steigewald, 131 USPQ 74 (Bd. App. 1961); Exparte Hall, 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949). 
For claim 77, it is suggested that in place of the limitation “an NTP complementary to cytidine”, Applicant specifically recite the limitation “guanosine” or the specific NTP(s) intended. 
For claim 77, it is suggested that in place of the limitation “an NTP complementary to “guanosine”, Applicant specifically recite the limitation “cytidine” or the specific NTP(s) intended.
For claim 78, it is suggested that in place of the limitation “an NTP complementary to “adenosine”, Applicant specifically recite the limitation “thymidine” or the specific NTP(s) intended.
For claim 78, it is suggested that Applicant specifically recite the limitation “adenosine” or the specific NTP(s) intended in place of the limitation “an NTP complementary to “thymidine”.
The term "preferentially" in claim 87 in the limitation “preferentially hybridizes” is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is not clear whether the limitation is directing the presence of two or more consecutive T residues or A consecutive resides respectively within the 3’ terminal sequence of the primer of claim 87; or whether the limitation is directed to any two nucleotides having a lower free energy for hybridization  than two or more consecutive T or A residues respectively to hybridize to two or more consecutive A or T residues of the instant template. Claim 88 is further rejected as it depends from claim 87.
Claim 95 which depends from claim 74, recites the limitation “wherein the method is capable of distinguishing a first sample comprising a first template with a homopolymeric segment of length (n+1) and a second template with a homopolymeric segment of length (n-1) from a sample comprising a template with a homopolymeric segment of length (n), wherein n is greater than 20 and less than 40”, but provides only a step of performing a nucleic acid reaction in an aqueous solution. 
None of the limitation recited by claims 74 and 95 set forth an element or a process that accomplishes the task of distinguishing a template with a homopolymeric segment of length (n), wherein n is greater than 20 and less from a distinct first template with a homopolymeric segment of length (n+1) and a distinct second template with a homopolymeric segment of length (n-1).

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
The preamble of claim 74 recites a “method of extending a template comprising a repeating A/T rich segments”. This preamble is construed as directing a method for amplifying a template comprising a repeating A/T rich segments.
Claim 74 recites the limitation “AT/GC ratio”. For search and examination, the limitation is construed as corresponding to ratio of (i) the sum of the concentrations of ATP, TTP, to (ii) the sum of the concentrations of CTP, GTP present in the aqueous solution in view of para [052] of page 12 of the specification. 

Claim 87 recites the limitation “primer comprises a 3’ terminal sequence that preferentially hybridizes to two or more consecutive A residues or to two or more consecutive T residues”.
The term “preferentially hybridizes” is a relative term that is construed to mean “specifically hybridizes”. In the context of claim 87, the nucleotides present in the instant 3’ terminal sequence of the instant primer for hybridizing two or more consecutive A template residues or two or more T template residues are construed as corresponding to two or more consecutive T residues or to two or more A/U residues respectively.
If Applicant intends the limitation of claim 87 to encompass the presence of other nucleotides for the 3’ terminal sequence of the instant primer that distinct from those noted above, these should be recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 74-79, 81-82 and 87-100 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al. (2013, Journal of Alzheimer's Disease, 37(2), pp.285-289: newly cited) as evidenced by Hixson et al. (1990, Journal of lipid research, 31(3), pp.545-548: newly cited) and GenBank Accession No. NG_042854.1 (Aug 2015) in view of Li et al. (2013, Journal of Alzheimer's Disease, 37(2), pp.285-289: newly cited), Maruszak et al. (2012, Journal of Alzheimer's Disease, 28(2), pp.309-322: newly cited), Duenas et al. (1999, Biotechniques, 27(2), pp.258-260: previously cited) and Oto et al.(1997, Clinical chemistry, 43 (5): 759-763: previously cited).

Claims 74, 76-79, 81-82, 87-88, 90-92, 94, 96-99, 100
Bernardi et al.
Regarding claims 74, 90 and 100, Bernardi et al. teach a method of amplifying at least one nucleic acid template comprising a repeating A/T-rich segment (i.e. intron 6 of the TOMM40 gene contains a poly-T repeat length polymorphism (rs10524523)) (see entire document).
The repeating A/T-rich segment of the TOMM40 gene of Bernardi et al. comprises a homopolymeric segment comprising at least 10 T residues, wherein the at least 10T residues are consecutive T residues (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. describes the amplification of TOMM40 rs10524523 locus of 200 ng of genomic DNA; see also pg 286, left col., wherein Bernardi et al. teach TOMM gene variants comprises 20-29 poly-T homopolymeric segment for L (long) variant, ≤ 19 poly-T homopolymeric segment  for the S (short) variant or ≥ 30 poly-T residues for the VL (very long) variant).
Regarding claims 74, 81-82 and 96, Bernardi et al. teach TOMM40 comprises a homopolymeric segment comprising at least 10 T consecutive residues (as recited by claims 74, 81-82 98); or a homopolymeric segment at least 12 consecutive T residues (as recited by claims 96 and 100) (see pg 286, left col, 2nd para and pg 288, left col., 3rd-5th para: wherein Bernardi et al. teach TOMM gene variants comprises 20-29 poly-T homopolymeric segment for L (long) variant, ≤ 19 poly-T homopolymeric segment  for the S (short) variant or ≥ 30 poly-T residues for the VL (very long) variant).
Further regarding claims 74, 90 and 100, the method of Bernardi et al. comprises: 
performing a nucleic acid (PCR) amplification reaction in an aqueous solution, said solution comprising at least one nucleic acid template, at least one polymerase, at least one primer, magnesium (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. provides  a PCR reaction mixture comprising:
1U Taq polymerase, 
20 pmol forward primer 5’-AAAGCATTGGGATTACTGG-‘3 and 
20 pmol reverse primer 5’-TATTTGGGAGGCTGAGAA-‘3, 
1.5 mM Mg(OAc)2; and 
0.2 mM dNTPs).

Regarding claim 76, Bernardi et al. teach a total NTP concentration ranging from about 0.5 mM to about 5 mM (see above and pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. provides 0.2 mM dNTPs or total NTPs of 0.8 mM).
Regarding claims 77-78, as shown above, the concentration of dGTP (or the instant NTP complementary to cytidine) of Bernandi et al. is in a range from about 10 µM to about 400 µM, the concentration of dCTP (or the instant NTP complementary to guanosine) of Bernandi et al. is in a range from about 10 µM to about 400 µM, the concentration of dTTP (or the instant NTP complementary to adenosine) of Bernandi et al.  is in a range from about 10 µM to about 400 µM, the concentration of dATP (or the instant NTP complementary to thymidine) of Bernandi et al. is in a range from about 10 µM to about 400 µM (see above and pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. provides 0.2 mM dNTPs).
. 
Regarding claim 79, Bernardi et al. teach wherein the magnesium is present in a molarity ranging from about 80% to about 150% of the molarity of total NTPs (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. provides 1.5 mM Mg(OAc)2 and total NTPs of 0.8 mM or 187.5% the molarity of the total NTPs).

Further regarding claims 74, 90 and 100, the forward primer of Bernandi et al. above hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13534-13552.
The reverse primer of Bernandi et al. above hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13668-13671.

The instant primer consisting SEQ ID NO: 1 hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13532-13553.
The instant primer consisting SEQ ID NO: 2 hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13644-13665.

It is worth noting that a homopolymeric segment of 35 consecutive T residues is present between positions 13534-13671 of the Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 as illustrated by the alignment or Fig. 1 below.


Fig. 1: The amplified product of Bernandi et al. aligned with position 13532-13655 of TOMM40 template Accession No. NG_042854.1
Query  13534  AAAGCATTGGGATTACTGGCATGAGCCATTGCATCTGGCttttttttttttttttttttt  13593
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1      AAAGCATTGGGATTACTGGCATGAGCCATTGCATCTGGCTTTTTTTTTTTTTTTTTTTTT  60

Query  13594  ttttttttttttttGAGATGGGGTCTCACCATGTTGCCCGGGCTGGCTTCGAATGCCTAG  13653
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61     TTTTTTTTTTTTTTGAGATGGGGTCTCACCATGTTGCCCGGGCTGGCTTCGAATGCCTAG  120

Query  13654  GCTCAAGCAATCCTCCCT  13671
              ||||||||||||||||||
Sbjct  121    GCTCAAGCAATCCTCCCT  138



Regarding claim 87, Bernardi et al. teach the forward primer 5’-AAAGCATTGGGATTACTGG-‘3,  said forward primer comprising two thymidine residues (emboldened and underlined) in its 3’ terminal sequence for specifically hybridizing two consecutive A residues and the reverse primer 5’-TATTTGGGAGGCTGAGAA-‘3

Regarding claim 88, Bernardi et al. teach at least one primer comprising a 3’ terminal sequence comprising at least 4 consecutive T residues since during PCR an extension product or the primer consisting 5’-AAAGCATTGGGATTACTGGCATGAGCCATTGCATCTGGCTTTTT-‘3  (residues 13534- 13576 of GenBank Accession No. NG_042854.1) is further extended at its 3’ end. 

Regarding claim 99, As shown by Fig. 1 above, Bernardi et al. teach a first primer that hybridizes upstream of the rs10524523 variable length polymorphism of the TOMM40 gene and a second primer hybridizes downstream of the rs0524523 variable length polymorphism of the TOMM40 gene (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. teach forward primer 5’-AAAGCATTGGGATTACTGG-‘3 and reverse primer 5’-TATTTGGGAGGCTGAGAA-‘3 produce a 138 bp amplification product comprising a 35 residue, poly-T homopolymeric segment).

Regarding claim 97, Bernardi et al. teach TOMM40 template which comprises at least one homopolymeric segment is associated with late-onset Alzheimer’s disease (pg 286, left col, 3rd - 4th para and pg 288, left col., 3rd-5th para).

Regarding claim 95, Bernandi et al. further teach their method as including a process that is capable of distinguishing a first sample comprising a first template with a homopolymeric segment of length (n+1) and a second template with a homopolymeric segment of length (n-1) from a sample comprising a template with a homopolymeric segment of length (n), wherein n is greater than 20 and less than 40 (pg 286, left col., 2nd para -5th para: and also last para of right col, section entitled Genetic Analyses on pg 286, wherein Bernandi et al. disclose bidirectional sequencing for defining length of the TOMM40 rs10524523 poly T).


Regarding claim 91, Bernardi et al. teach PCR comprising no more than 35 cycles (Bernardi et al.  references the PCR as described by Hixson et al. (1990, Journal of lipid research, 31(3), pp.545-548) and Hixson et al. teach PCR of 30 cycles on pg 546, left col, Materials and Methods).
Regarding claim 92, Bernardi et al. teach wherein the PCR comprises an annealing step at a temperature ranging from about 52°C to about 58°C (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. teach annealing temperature of 54°C).
Regarding claim 94, Bernardi et al. teach wherein the at least one polymerase comprises a hot-start DNA polymerase (see pg 286, right col, section entitled “Genetic analyses”: wherein Bernardi et al. teach Taq polymerase).

Bernandi et al. do not teach the following
Claims 74-75, 89, 93, 100 and (claims dependent from claim 74)
Regarding claims 74 and 100 and claims dependent from claim 74, Bernardi et al. do not teach NTPs in an AT/GC ratio of 8 or higher.
Regarding claim 75, Bernardi et al. do not teach the AT/GC ratio is a value from about 10 to about 40. 
Regarding claim 89, Bernardi et al. do not teach at least one primer comprises a covalently attached label.
Regarding claim 93, Bernardi et al. do not teach wherein the PCR comprises a first cycle comprising an annealing step at a first temperature and a second cycle after the first cycle, the second cycle comprising an annealing step at a second temperature, wherein the second temperature is lower than the first temperature.
Regarding claim 100, Bernardi et al. do not teach a total dNTP concentration ranging from 1500 µM to 2500 µM.

Claims 74, 81-82, 87-89, 90, 96-100
Li et al.
	Regarding claims 74, 81-82, 87-88, 90, 96-100, Li et al. teach a method of amplifying a TOMM40 intron 6 template comprising a homopolymeric segment, said segment comprising at least 10 T residues (see pg 556, section 2.3 and pg 555, left col., 3rd para: said homopolymeric segment comprising between 11-16 T residues or 22-29 T residues or 29-39 T residues).
The forward primer of Li et al. consisting 5’-GCTGACCTCAAGCTGTCCTC-‘3 hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13499-13518.
Regarding claims 87-88, the reverse primer of Li et al. consisting 5’-GGAGGGACAGGGAAAGAAAA-‘3 hybridizes the 19,470 bp Homo sapiens translocase of outer mitochondrial membrane 40 (TOMM40) locus gene on chromosome 19 having the GenBank Accession No. NG_042854.1 at positions 13726-13745.
	Regarding claim 89, Li et al. teach at least one primer comprising a VIC fluorescent covalently attached label (see pg 556, section 2.3).

Claims 74-75, 100
Duenas et al. 
Regarding claims 74-75 and 100, Duenas et al. teach that increasing the ratio of dATP and dTTP vs. dGTP and dCTP improves the amplification of refractory mitochondrial A+T-rich DNA (pg 260, 3rd para above References) and provides the highest ratio of AT/GC at 7 (see pg 258, Fig. 2, see [AT] 0.35 mM and [GC] at 0.05 mM).

Oto et al.
Regarding claims 74-75 and 100, Oto et al. teach for amplification of a template containing 10 A mononucleotides, providing dATP to other nucleotides (dGTP or dCTP) in a ratio of 5.5 from dividing the sum of ([dATP] AND [dTTP]) of 220 mM by the sum of ([dGTP] AND [dCTP]) of 40 mM (pg 760, left col, last para of Materials and Methods).
Oto et al. further teach ratio of dATP to  other nucleotides (dGTP, dCTP, dTTP) of 10:1 (pg 760, left col, last para and pg 761, left col section entitled “Results and Discussion”) to reduce stutter and to attain a single peak (pg 761, right col, last para). 

    PNG
    media_image1.png
    589
    742
    media_image1.png
    Greyscale


Claims 89, 93
Maruszak et al.
Regarding claim 89, Maruszak et al. teach a method of amplifying a TOMM40 intron 6 template comprising a homopolymeric segment (pg 310, right col., 2nd para).
Maruszak et al. teach at least one primer comprises a covalently attached label (see Maruszak et al., pg 310, right col, 2nd para: wherein at least one primer comprises a FAM label).
Regarding claim 93, Maruszak et al. teach wherein the PCR comprises a first cycle comprising an annealing step at a first temperature and a second cycle after the first cycle, the second cycle comprising an annealing step at a second temperature, wherein the second temperature is lower than the first temperature (see Maruszak et al., pg 310, right col, 2nd para: PCR annealing starts at 63°C and decreases by 0.3°C/cycle).

Claim 100
Regarding claim 100, neither Bernandi et al., Li et al. nor Maruszak et al. teach a total dNTP concentration ranging from 1500 µM to 2500 µM.

It would have been obvious to the ordinary skilled artisan before the effective filing of the instant application to amplify a template comprising a homopolymeric segment of at least 10 T residues such as taught by Bernardi et al. and/or Li et al. using an amplification reaction wherein the ratio of the sum of [dATP] and [dTTP] to the sum of [dGTP] and [dCTP] is 8.0 or higher based on the teachings of Duenas et al. and Oto et al. who indicated successful amplification of mononucleotide repeats/homopolymeric using AT to GC ratio of 7.0 and 10.0 and suggests the asymmetry of the concentration reduce stutter.
One of ordinary skill in the art would have had a reasonable expectation of success at optimizing the ratio of sum of AT to GC to amplify templates comprising long segments of AT homopolymers to at least a ratio of ≥10. The ordinary skilled artisan would recognize that optimal amplification of repeating AT sequences can be achieved by optimizing the concentration of AT/GC ratio in a manner as suggested by Duenas and/or Oto et al. in the reaction mixture. It is further noted that differences in time, concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 74-79, 81-82 and 87-100 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 µM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 5, 2021